Exhibit 10.3

 

ArcBest

Long-Term (3-Year) Incentive Compensation Plan 

 

Pursuant to the ArcBest Corporation (“ArcBest” or “Company”) Executive Officer
Incentive Compensation Plan, the Compensation Committee of the ArcBest
Corporation Board of Directors (the “Compensation Committee”) has adopted the
“Long-Term Incentive Compensation Plan” (the “Plan”) and has determined that the
Plan will include the following components for the three-year period beginning
1/1/[      ] and ending 12/31/[      ]:

 

 

ROCE Component

50% weighting

Total Shareholder Return (“TSR”) Component

50% weighting

 

 

The ROCE Component weighting and TSR Component weighting are determined by the
Compensation Committee for each Measurement Period.



 

I.



Defined Terms

 

Act of Misconduct.  Act of Misconduct shall mean the Participant (i) has
committed an act of (a) gross misconduct or fraud in the performance of
Participant’s duties to the Company or any Subsidiary, (b) embezzlement, fraud,
or dishonesty, (c) material theft or misappropriation of Company or Subsidiary
property, (d) nonpayment of any obligation owed to the Company or any
Subsidiary, (e) breach of fiduciary duty, (f) violation of Company ethics policy
or code of conduct, or (g) deliberate disregard of Company or Subsidiary rules;
(ii) is convicted of or enters a guilty plea or plea of nolo contendere with
regard to any felony or act of moral turpitude; (iii) makes an unauthorized
disclosure of any Company or Subsidiary trade secret or confidential
information; (iv) solicits any employee or service provider to leave the employ
or cease providing services to the Company or any Subsidiary; (v) breaches any
intellectual property or assignment of inventions covenant; (vi) engages in any
conduct constituting unfair competition or breaches any non-competition
agreement; (vii) induces any Company or Subsidiary customer to breach a contract
with the Company or any Subsidiary or to cease doing business with the Company
or any Subsidiary; or (viii) induces any principal for whom the Company or any
Subsidiary acts as agent to terminate such agency relationship.

 

Disability.    Disability means a physical or mental condition resulting from
bodily injury, disease or mental disorder, which constitutes a disability under
the terms of the Company’s Short-Term Disability Policy.

 

Good Reason. Good Reason shall mean (i) any material adverse diminution in
Participant’s title, duties, or responsibilities; (ii) any reduction in
Participant’s base salary or employee benefits (including reducing Participant’s
level of participation or bonus award opportunity in the Company’s or a
Subsidiary’s incentive compensation plans) or (iii) a relocation of
Participant’s principal place of employment by more than 50 miles without the
prior consent of Participant.

 

Material.  Five percent (5%) of the aggregate Plan pool.  

 

Measurement Period.  The Measurement Period is 1/1/[      ] to 12/31/[      ].

 

Qualified Termination.  Qualified Termination shall mean, within 24 full
calendar months after a Change in Control, as defined in the Executive Officer
Incentive Compensation Plan, a participant’s Separation from Service by the
Company (or an Affiliate of the Company) not due to an Act of Misconduct (and
not as a result of the Participant’s death or Disability), or by the Participant
for Good Reason. 

 

Retirement.  Retirement shall mean Participant’s retirement from active
employment at or after age 65 or retirement from the Company or Subsidiary at or
after age 55, so long as the Participant has, as of the date of such retirement,
at least 10 years of service with the Company or any Subsidiary.

 

 

 







ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

II. Participants

 

Participants in the Plan (who are not active participants in ArcBest or a
Subsidiary’s Supplemental Benefit Plan or Deferred Salary Agreement program or
who selected Option 1 for their 12/31/2009 SBP Freeze election)  are listed in
Appendix C and certain employees may be specifically included or excluded by the
Compensation Committee. For purposes of Appendix C, the term “ArcBest’ refers to
both ArcBest Corporation and ArcBest II, Inc.

 

An employee may not become a Participant after the end of the 12th month of the
Measurement Period.

 

If an Eligible Participant in the Plan also participates in the ArcBest
Corporation 2012 Change in Control Plan, the terms of the ArcBest Corporation
2012 Change in Control Plan shall govern.

 

 

III.  Corporate Performance Metrics

 

ROCE Component: The Individual Award Opportunities provided by the ROCE
Component are based on (a) achieving certain levels of performance for ArcBest’s
consolidated Return on Capital Employed (“ROCE”) and (b) your Target
Payout Value.  The formula below illustrates how your incentive is computed: 

 

Your Incentive Payment = [Performance Factor Earned x Your Target Payout Value x
the ROCE Component Weighting].

 

If you become eligible to participate in the Plan during the first 12 months of
the Measurement Period, your Incentive Payment will be prorated based on the
number of whole months completed while you are in an eligible Job listed in the
Plan, the applicable Performance Factor Earned and Your Target Payout Value. If
you die, are Disabled or Retire as provided for under Section IV  of the ROCE
Component, your Incentive Payment will be prorated based on the number of whole
months completed from the beginning of the Measurement Period until the
applicable date of death, Disability or retirement date. 

 

A. Performance Factor Earned. Performance Factor Earned is shown in Appendix A
and depends on the ROCE achieved by ArcBest for the Measurement Period.

 

B. Target Payout Value.  Your Target Payout Value is the fixed dollar value you
receive upon target performance as determined by the Compensation Committee. 
The value varies by role within the Company. The Target Payout Values are listed
in Appendix C.  

 

 

TSR Component: The Individual Award Opportunities provided by the TSR Component
are based on (a) the percentile rank of the Company’s Compounded Annual Growth
Rate (“CAGR”) of Total Shareholder Return relative to the Peer Companies over
the Measurement Period and (b) your Target Payout Factor.  At the end of the
Measurement Period, the percentile rank of the Company’s CAGR Total Shareholder
Return will be calculated. Any Peer Company that is no longer publicly traded
shall be excluded from this calculation. The formula below illustrates how this
portion of your incentive is computed: 

 

Your Incentive Payment = [Performance Factor Earned x Your Target Payout Value x
TSR Component Weighting].

 

If you become eligible to participate in the Plan during the first 12 months of
the Measurement Period, your Incentive Payment will be prorated based on the
number of whole months completed while you are in an eligible Job listed in the
Plan, the applicable Performance Factor Earned and Your Fixed Dollar Value. If
you die, are Disabled or Retire as provided for under Section IV of the TSR
Component, your Incentive Payment will be prorated based on the number of whole
months completed from the beginning of the Measurement Period until your date of
death, Disability or retirement date.

 



2

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

A. Performance Factor Earned.   The Performance Factor Earned is shown in
Appendix B and depends on the Company’s Compounded Annual Growth Rate of Total
Shareholder Return over the Measurement Period as compared to the Peer
Companies.

     

B. Target Payout Value.  Your Target Payout Value is a fixed dollar value you
receive upon target performance as determined by the Compensation Committee. The
value varies by role within the Company.  The Target Payout Values are listed in
Appendix C. 

 

If the performance result falls between two rows on Appendix A or Appendix B,
interpolation is used to determine the factor used in the computation of the
incentive.

 

An example of the computation of an individual award opportunity for a Vice
President is as follows:



Target Payout Value:  $100,000

ArcBest Consolidated 3-Year Average ROCE = 9.0%

Company’s TSR Ranking for Measurement Period: 60th percentile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROCE

 

 

TSR

 

 

Total

Performance Factor Earned

 


60%

 

 


140%

 

 

 

Your Target Payout Value

$


100,000

 

$


100,000

 

 

 

Weighting

 


50%

 

 


50%

 

 

 

Your Incentive Payment

$


30,000

 

$


70,000

 

$


100,000

 

The Compensation Committee has established maximum incentive amounts based on a
maximum Performance Factor Earned of 200% for the TSR Component and 300% for the
ROCE Component subject to the applicable weighting for each component as
provided in Appendix A and Appendix B.

 

The terms of the Long-Term Incentive Compensation Plan – ROCE Component and the
Long-Term Incentive Compensation Plan – TSR Component are incorporated into the
Plan. 

 

IV. Payment of Award

 

Payment will be made as soon as practicable following the end of the Measurement
Period, and in any event, no later than 2 ½ months after the end of the
Measurement Period.

 

V.  Executive Officer Incentive Compensation Plan

 

Defined terms in this Plan shall have the same meaning as in the Executive
Officer Incentive Compensation Plan, except where the context otherwise
requires.

 

No term or provision in this Plan may conflict with any term or provision of the
Executive Officer Incentive Compensation Plan. It is specifically intended that
the Plan, ROCE Component and TSR Component be an “Award Agreement” and the
incentives  paid hereunder be an “Award” under the terms of the Executive
Officer Incentive Compensation Plan.

 

VI. Discretionary Adjustments

 

Prior to a Change in  Control, the Compensation Committee may make any
adjustment (to increase or decrease) to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.  Following a Change in Control, the Compensation Committee may
make a positive adjustment only to any Participant’s Final Award if the
Compensation Committee determines, in its sole discretion, that events have
occurred or facts have become known which would make such adjustment appropriate
and equitable.  In addition, the Executive Officers of the Company are permitted
to make adjustments to performance metrics and awards under the [      ] Plan,
provided that, such adjustment does not result in a Material increase or
decrease of the Plan pool.



3

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

 

VI. Effect of Termination of Employment; Change in Control

 

(a)



General. Except as provided in subparts (b) or (c), upon a termination of
Participant’s employment with the Company or any Subsidiary for any reason prior
to the completion of the Measurement Period, the Participant shall not be
entitled to any Incentive Payment under the Plan.

 

(b)



Death; Disability; Retirement.  Upon termination of Participant’s employment
with the Company or any Subsidiary by reason of Participant’s death, Disability
or Retirement (as defined in the Plan), Participant’s Incentive Payment shall be
prorated based on the period of participation in the Plan, provided that
Participant’s Incentive Payment shall be computed and paid in the normal course
of business after the end of the Measurement Period. Provided, however, an
employee must have completed at least 12 months of the Measurement Period to be
entitled to an Incentive Payment under this Section IV(b).



(c)



Change in Control. Upon the occurrence of a Qualified Termination following a
Change in Control, Participant shall be entitled to immediate payment of the
greater of the following:

 

                   (A)  The amount computed under the Plan based on 100% of the
Participant’s “Target Payout Value” in Appendix C and prorated using the date of
the Change in Control as the end of the Measurement Period, or

           (B)  The amount computed under the Plan based on the actual
percentage of Performance Factor Earned in Appendix A and Appendix B, calculated
as if the Measurement Period ended on the date of the Change in Control. And
 specifically, for the TSR metric, using the Company share price as of the date
of the Change in Control to calculate TSR rather than the 60-day average price
for the ending of the Measurement Period.

 





4

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

 

 LTIP - ROCE Component

 

 

The Compensation Committee of the ArcBest Corporation Board of Directors has
adopted this ROCE Component of the Plan (“ROCE Component”), including the
following Individual Award Opportunities, Performance Measures and Participants
for ArcBest Corporation and its subsidiaries for the three-year period beginning
1/1/[      ] and ending 12/31/[      ].

 

 

I. Performance Measure

 

ROCE for ArcBest is calculated as the following ratio for the Measurement
Period:

 

Net Income + After-tax Effect of Interest Expense + After-tax Effect of Imputed
Interest Expense + After-tax Effect of Amortization of intangibles – After-tax
Effect of Income from Cash and Short-term Investments Attributable to the
reduction in Avg.  Debt

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

Average Equity + Average Debt + Average Imputed Debt

 

Divided by 3

 

“Net Income” for the ROCE calculation is consolidated net income for the
Measurement Period determined in accordance with Generally Accepted Accounting
Principles

 

“Interest Expense” for the ROCE calculation is (i) interest on all long and
short-term indebtedness and other interest bearing obligations and (ii) deferred
financing cost amortization and other financing costs, including letters of
credit fees for the Measurement Period, reduced by the amount of interest
expense on debt not included in Average Debt as defined below.

 

“Imputed Interest Expense” consists of the interest attributable to Average
Imputed Debt assuming an interest rate of 7.5% for the Measurement Period.

 

“Average Equity” is the average of the beginning of the Measurement Period and
the end of the Measurement Period stockholder’s equity.    

 

“Average Debt” is the average of the beginning of the Measurement Period and the
end of the Measurement Period current and long-term debt, with beginning of the
Measurement Period and end of the Measurement Period current and long-term debt
reduced by the respective amount of the beginning of the Measurement Period and
end of the Measurement Period total of unrestricted cash, cash equivalents and
short-term investments, and limited to a reduction of debt to zero.   

 

“Average Imputed Debt” consists of the average of the beginning of the
Measurement Period and the end of the Measurement Period present value of all
payments determined using an interest rate of 7.5% on operating leases of
revenue equipment with an initial term of more than two years.

 

“Amortization of intangibles” consists of amortization of intangibles and
depreciation of software related to acquired businesses including any writedown
 or impairment charge related to those assets. 

 

“Income from Cash and Short-term Investments Attributable to the reduction in
Average Debt” consists of income earned on the amount by which Average Debt is
reduced at the average interest rate earned in cash and short-term investments
for the measurement period.

 

 

 

 



5

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

II. Required Adjustments

 

Adjustments to ROCE shall be made by the Company in accordance with the Policy
Regarding Required Adjustments under the ArcBest 16b Annual Incentive
Compensation Plan and the ArcBest Long-Term (3-Year) Incentive Compensation
Plan. 

 

 





6

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

LTIP - TSR Component

 

The Compensation Committee of the ArcBest Corporation Board of Directors has
adopted this Total Shareholder Return Component of the Total Plan (“TSR
Component”), including the following Individual Award Opportunities, Performance
Measures, and Participants for ArcBest Corporation and its subsidiaries for the
three-year period beginning 1/1/[      ] and ending 12/31/[      ].

 

 

I. Performance Measure

 

Total Shareholder Return. (“TSR”). Total Shareholder Return with respect to the
Company and each Peer Company equals the annualized rate of return reflecting
price appreciation between the beginning 60-day average share price (ending
December 31 of the year immediately prior to the beginning of the Measurement
Period) and the ending 60-day average share price (ending December 31 of the
final year of the Measurement Period), adjusted for dividends paid and the
compounding effect of dividends paid on reinvested dividends (the calculation
assumes that all dividends paid are reinvested). Any Peer Company that is no
longer publicly traded shall be excluded from this calculation.

 

Compounded Annual Growth Rate (“CAGR”). Compounded Annual Growth Rate converts
the total return into a value that indicates what the return was on an annual
basis for the 3-year period.

 

Peer Companies. The Peer Companies are the following publicly traded companies:
 

 

Company Name

Ticker

Echo Global Logistics, Inc.

ECHO

Forward Air Corporation

FWRD

Hub Group, Inc.

HUBG

JB Hunt Transport Services, Inc.

JBHT

Knight-Swift Transportation Holdings, Inc.

KNX

Landstar System, Inc.

LSTR

Old Dominion Freight Line, Inc.

ODFL

Roadrunner Transportation Systems, Inc.

RRTS

Saia, Inc.

SAIA

Schneider National, Inc.

SNDR

Werner Enterprises, Inc.

WERN

XPO Logistics, Inc.

XPO

YRC Worldwide Inc.

YRCW

 

 

 

II. Adjustments

 

Adjustments to TSR shall be made by the Company in accordance with the Policy
Regarding Required Adjustments under the ArcBest 16b Annual Incentive
Compensation Plan and the ArcBest Long-Term (3-Year) Incentive Compensation
Plan. 

 



7

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

Appendix A

 

[      ]-[      ] LTIP – ROCE Component

 

 

 

 

Three-Year Average Return

on Capital Employed

(“ROCE”)

 

 

Performance Factor Earned

 

Less than 8%

0%

Threshold

8%

50%

Target

13%

100%

Maximum

18%

300% 

 

Greater than 18%

300%

 

 

 

ROCE Component Weighting:  50%

 

 

 

 



8

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

Appendix B

 

[      ]-[      ] LTIP – TSR Component

 

 

 

 

 

Percentile ranking of the Company’s Compounded Annual Growth Rate TSR relative
to Peer Companies over the Measurement Period

 

 

 

 

Performance Factor Earned

 

Below 25th Percentile

0%

Threshold

25th Percentile

25%

Target

50th Percentile

100%

Maximum

75th Percentile

200%

 

Above 75th Percentile

200%

 

 

 

 

TSR Component Weighting:  50%

 

 

 

 

 

 

 

 



 

 

 



9

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

Appendix C

 

 

LTIP Target Payout Value

Participants/Job Title

Target Payout Value

Chairman, President, and Chief Executive Officer 

$                   x 

President, ABF Freight                           

$                  x

Chief Financial Officer                          

$                   x

Chf Oper Officer, Asset-Light Logistics          

$                  x 

Sr VP Chf Innov Off, ArcBest & Pres, ArcBest Tech

$                   x

Vice President, General Counsel and Corp Secretary

$                 x 

Chief Customer Experience Officer                

$                   x

Chief Yield Officer                              

$                   x 

Chief Sales Officer                              

$                   x 

Senior Vice President, Emp Rel, Safety and HR    

$                  x

Chief Human Resources Officer                    

$                  x

VP, Digital Business Platforms and CEO, FleetNet 

$                 x

Vice President, Customer Solutions               

$                x

Vice President, Controller                       

$                   x 

Vice President, Financial Services and Risk Mgmt    

$                   x 

Vice President, Yield Management                 

$                  x 

Vice President, Technology Research & Development

$                   x 

Vice President, Operations Science     

$                   x

Vice President, Service Center Operations        

$                  x

Vice President, Real Estate            

$                   x

Vice President & Chief Information Officer       

$                   x 

Vice President, Linehaul Operations              

$                   x

Vice President, Talent and Growth Initiatives    

$                   x

Vice President, Chief Technology Officer

$                   x 

Vice President, Change Management                

$                   x 

EVP, Asset Light Exp Svcs & Strategic Capacity   

$                   x

Vice President, Internal Audit                   

$                   x 

Vice President, Pricing, Treasurer & Controller  

             $                  x 

Vice President Sales - West                      

$                   x

Vice President Sales - East                      

$                   x 

Vice President, People Services                  

        $                     x

Vice President, Data Science

$                   x 

Vice President, Strategic Capacity & Carrier Exp    

$                     x

Vice President, Tax                              

$                     x 

Vice President, Treasurer                        

$                     x 

Vice President, Managed Solutions                

$                     x 

Vice President, Investor Relations               

$                     x

10

 



ArcBest Corporation [      ] Long-Term Incentive Compensation Plan

 

 

Vice President, Controller Asset-Light Logistics 

$                    x 

Vice President, Customer Experience              

$                    x 

Vice President International                     

$                     x 

Vice President, Moving Services and Yield Strategy

$                     x 

Project Executive

$                     x 

Vice President, Expedite and Dedicated Operations

$                     x 

 

 

 

11

 

